Citation Nr: 0604690	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-21 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cold injury 
residuals.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from April 1944 to January 
1946.

In October 2004, the RO denied the veteran's claims of 
service connection for bilateral hearing loss, tinnitus, and 
cold injury residuals.  The veteran indicated disagreement 
with that decision and, after being issued a statement of the 
case, he perfected his appeal of these claims by submitting a 
substantive appeal (VA Form 9) in June 2005.

In February 2006, a Deputy Vice Chairman of the Board granted 
the accredited representative's motion that the veteran's 
claim be advanced on the Board's docket due to his advancing 
age.  See 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  Current bilateral hearing loss is not shown by clinical 
evidence.

2.  Current tinnitus is not shown by clinical evidence. 

3.  Current cold injury residuals are not shown by clinical 
evidence.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  Cold injury residuals were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral 
hearing loss, tinnitus, and cold injury residuals.  He 
alleges that these disabilities are the product of combat 
while serving in the Rhineland during the winter of 1944-45.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed by the 
rating action issued in October 2004, by the June 2005 
statement of the case, and by the September 2005 supplemental 
statement of the case.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
April 2004.  This letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA was responsible for obtaining relevant 
records from any federal agency, to include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
records not held by a federal agency, which could include 
records from state or local governments, private doctors and 
hospitals, or current or former employers.  

The veteran was specifically advised in this letter that, 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  In essence, the veteran was 
asked to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
The veteran's claim was considered by the RO in October 2004, 
subsequent to the issuance, in April 2004, of the VCAA 
letter.  The Board accordingly finds that there is no 
prejudice to the veteran or violation of the requirements of 
Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA medical 
records.  

Attempts were made to obtain the veteran's service medical 
records, with the National Personnel Records Center (NPRC) 
advising VA that they were unavailable and most likely 
destroyed in a fire at that facility in July 1973.  The Board 
is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that no useful purpose would be 
served in remanding this matter for more development.  The RO 
has been advised by NPRC that such records were destroyed in 
the 1973 fire, and that no extract from the Office of the 
Surgeon General, Department of the Army, was available.  In a 
July 2004 "formal finding," the RO found that the service 
medical records were unavailable for review, that all 
procedures to obtain service medical records had been 
exhausted, and that further attempts would be futile.  A VA 
Report of Contact dated in July 2004 notes that the veteran, 
when asked, indicated that he did not have any copies of his 
service medical records and that there had been "no 
treatment while in service."

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

In addition, the veteran, at his request, was scheduled for a 
VA examination.  Such examination was and is not necessary in 
the absence of any competent medical evidence that the 
claimed disabilities exist.  In any event, the veteran failed 
to report for the scheduled examination.  The veteran has not 
identified any existing and unobtained evidence, nor has he 
indicated that he had any additional evidence to submit.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
case has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He was offered, and 
declined, the opportunity to present testimony at a hearing 
at the RO and/or before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to element (1), it is now well-settled that in 
order to be considered for service connection, a claimant 
must first have the disability for which service connection 
is sought.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

Preliminary matter

Because the veteran's service medical records are missing, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board's analysis of the veteran's claim has been 
undertaken with this heightened duty in mind.  

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, as discussed immediately below, the outcome of 
this case hinges not on what happened during service but 
rating on the lack of evidence of a current disability.  The 
veteran's service medical records drom over 60 years ago, if 
existent, manifestly would not address that crucial question.  
The lack of the service medical records, although indeed 
unfortunate, is therefore of little significance.
 
Discussion

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  
See Hickson, supra.

The record is remarkable for the absence of medical evidence 
indicating the presence of any of the three disabilities for 
which the veteran is seeking service connection.  The medical 
evidence consists solely of recent VA clinical records 
reflecting treatment for various medical problems primarily 
associated with syncopal episodes.  There are no findings of 
impaired hearing or tinnitus, nor are there findings of 
disability deemed to be due to, or the residual of, a cold 
injury.  Moreover, the records are even devoid of complaints 
of hearing loss, tinnitus or disability attributable to cold 
injury.  Recent medical records in fact show, with regard to 
the latter claim, that the veteran's lower extremities were 
normal: a July 2005 treatment record shows that he 
specifically denied pedal complaints, while in October 2004, 
on physical evaluation, it was noted that there was no edema 
of the extremities.

The Board must emphasize that VA has persistently attempted 
to solicit evidence from and on behalf of the veteran during 
the course of this appeal.  As was discussed above, he was 
apprised of VCAA obligations, and he was specifically 
requested to furnish VA with relevant information.  In 
addition, he requested that he be accorded a VA examination; 
when an examination was scheduled, however, he failed to 
report therefor.  VA can do no more to obtain pertinent 
evidence.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself may contend that the 
claimed disabilities exist, it is now well-settled that as a 
lay person without medical training he is not competent to 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a diagnosis of bilateral hearing loss, 
tinnitus, or any disability attributed to cold injury, 
Hickson element (1) is not met and service connection may not 
be granted for these disorders on this basis alone.  

The Board will briefly address the remaining two Hickson 
elements.

With respect to element (2), in-service disease and injury, 
the circumstances of the veteran's military service are 
obscure.  However, the Board has no reason to doubt that he 
may have been exposed to cold and noise from weapons firing 
in service as he contends.  

The Board notes that, in the absence of a current disability, 
Hickson element (3), a medical nexus, also cannot be met, 
inasmuch as there can be no nexus between two elements when 
only one element is shown to exist.  That element has not 
been met.

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss, tinnitus, 
and cold injury residuals.  The benefits sought on appeal are 
accordingly denied.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for cold injury residuals is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


